Exhibit FINISH LINE REPORTS FIRST QUARTER EARNINGS · Income from continuing operations improved to $.02 per diluted share compared to a loss from continuing operations of ($.05) per diluted share last year · Consolidated comparable store net sales increased 1.2% compared to last year · Consolidated merchandise inventories decreased 8% on a comparable per square foot basis versus last year INDIANAPOLIS June 26, 2008— The Finish Line, Inc. (the “Company”) (NASDAQ:FINL) announced results for the first quarter ended May 31, 2008. For the thirteen weeks ended May 31, 2008 (“first quarter” or “Q1”), the Company reported income from continuing operations of $0.9 million, or $.02 per diluted share, compared to a loss from continuing operations of $2.6 million, or ($.05) per diluted share, for the thirteen weeks ended June 2, 2007 (“Q1 LY”). Diluted weighted average shares outstanding were 53,895,000 for Q1, a 14.3% increase versus 47,135,000 shares outstanding for Q1 LY, which reflects the 6.5 million shares issued March 7th in connection with the previously announced settlement with Genesco Inc. For the first quarter, total consolidated net sales increased 0.8% to $287.9 million compared to net sales of $285.8 million for Q1 LY.Consolidated comparable store net sales increased 1.2% for Q1 compared to the same period a year ago.By concept, Finish Line comparable store net sales increased 1.6% and Man Alive comparable store net sales decreased 7.1%. Merchandise inventories on a consolidated basis were $281.2 million at May 31, 2008, compared to $308.1 million at June 2, 2007.On a comparable per square foot basis, consolidated merchandise inventories at May 31, 2008 decreased 8%.Finish Line merchandise inventories decreased 7% and Man Alive inventories decreased 21% compared to one year ago. Alan H.
